DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claims 1, 8, and 9, a substrate, 
an elastic layer on the substrate, and 
a surface layer in [this] the stated order,
wherein the elastic layer contains a silicone rubber and a heat conductive filler dispersed in the silicone rubber, 
[wherein] the heat conductive filler is one of metal oxide particles or metal particles each having a surface at least part of which is formed of a metal oxide, and
wherein the elastic layer further contains a charge control agent negatively chargeable with respect to the heat conductive filler.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen et al., U.S.P.G. Pub. No. 2003/0224178; and, Sakakibara et al., U.S.P.G. Pub. No. 2005/0214044, teach a fixing roller with an elastic layer comprising heat conductive fillers, and toners comprising charge control agents.  Seino et al., U.S.P.G. Pub. No. 2002/0155700, teaches a developing roller with an elastic layer comprising metal oxide fillers, and toners comprising charge control agents.  佐藤 周逸 et al., JP 3085727 B2, teach a developing roller with a coating layer comprising a charge control agent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852